DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 8/27/2021.
Claims 1, 3, 5-6, 10-15, 17-22 are pending. 
Claims 1, 3, 5, 10, 12-13, 15, 19, 21-22 are amended.
Applicant's election with traverse of group 1, claims 1 and 3 in the reply filed on 3/26/2021is acknowledged.  The traversal is on the ground(s) that the response asserts the special technical feature of boxing in the library.  This is not found persuasive because this argument has been thoroughly reviewed but is not considered persuasive as Lu (Methods (2007) volume 43, pages 110-117) teaches a molecular weight ladder that has markers greater than and less than the sequence of interest..
Claims 5-15, 17-22, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/26/2021.
Claims 1 and 3 are being examined.  
The prior art rejection has been withdrawn in view of the amendment to require the small library of oligos is in the sample lane as the oligonucleotide molecular weight ladder.

The previous art rejection has been withdrawn in view of the amendment.
The objection to the drawings has been withdrawn in view of the replacement sheet.
Priority
	The instant application was filed 06/13/2019 is a national stage entry of PCT/US2017/066683 with an international filing date: 12/15/2017and claims priority from provisional application 62434531, filed 12/15/2016.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite, “small RNA library of oligonucleotides has a target purification size range of from X base pairs to Y base pairs.”  The metes and bounds of the claim are unclear as RNA is generally single stranded, thus it is unclear how a single stranded nucleic acid provides a range in base pairs.  Gel electrophoresis 
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Nature Communications ((2014)  volume 5: 3367, pages 1-7).
The claims require co-purifying an oligo library and oligo ladder by gel electrophoresis.  The specification does not provide any definition of what is required by co-purifying, small RNA library or oligonucleotide ladder molecular weight ladder.  Thus all of these are broad.
.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locati ( Nucleic Acid Research (2015) volume 43, e89, pages 1-10)..
The claims require co-purifying an oligo library and oligo ladder by gel electrophoresis.  The specification does not provide any definition of what is required by 
Locati teaches methods of improving small RNA-se by use of synthetic spike in.(title abstract).
Locati teaches, “ Standard sRNA-seq protocols contain some form of size selection at one or more steps in the procedure, even when starting from total RNA. The common protocols that are being used to isolate sRNA for input in sRNA-seq enrich for   RNA molecules in a limited range of roughly 15–100 nucleotides. These protocols are relatively unstable, often due to (undetected) contaminants in the samples or subtle changes in the final ethanol concentrations, which may result in sRNA isolation over a different size range or with a different efficiency per given size between samples. Such variations are undesirable and could erroneously be interpreted as the result of differential sRNA expression. As such, the performance of the size-selection steps has to be checked with proper controls. The best approach would be to design synthetic spike-in controls that cover the protocol’s relevant sRNA size range and add these to all samples at the beginning of the procedure.”(page 2, 1st column)
Locati does not specifically teach co-purifying a molecular weight marker with a miRNA library.
However, Locati teaches, “these findings demonstrate that the SRQCs can be used to reliably detect differences in the size selection of sRNA-seq. We recommend including SRQCs in each sample to enable routine quality control monitoring of the sRNA-seq procedure for undesirable size-range biases that might occur anywhere in the RNA isolation and/or sequencing procedures. Size-range variations between st column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to add a spike-in molecular weight marker into a library sample purification.  The artisan would be motivated as Locati teaches spike-ins would minimize noise.  The artisan would have a reasonable expectation of success as the artisan is merely using known controls.  
With regards to claim 3, Locati teaches miRNA libraries.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Summary
	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634